Title: From Thomas Jefferson to William Hylton, 19 June 1793
From: Jefferson, Thomas
To: Hylton, William



Dear Sir
Philadelphia June 19. 1793.

I duly received your favor of May 25. and the specimens of the oak leaves, which I immediately sent to Mr. Genet. The blocks of the wood could not be found out till the day before yesterday. They are also sent to the same gentleman, with whom I shall with pleasure render you any services in my power. I have the honor to be Sir Your most obedt. & most humble servt.

Th: Jefferson

